Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Andy) on 1/5/2022

The application has been amended as follows: Amend claim 1 to include the limitation of claims 2 and 4 and cancel claims 2 and 4. Furthermore, change the dependency on claims which dependent on claims 2 and/or 4 to claim 1. 
Claim 1 (Currently amended): A circuit board structure suitable for carrying at least one heat source, comprising: a carrier; wherein the carrier is an insulating substrate, a patterned circuit layer, directly disposed on the carrier, wherein the patterned circuit layer is provided with at least one fluid channel therein, the at least one fluid channel is provided with a heat absorption section and a heat dissipation section relative to the heat absorption section, the at least one heat source is electrically connected to the patterned circuit layer, the heat absorption section is adjacent to the at least one heat source, and the heat generated by the at least one heat source is transferred from the patterned circuit layer to the heat absorption section of the at least one fluid channel, and is transferred from the heat ; and further comprising: a heat sink, embedded in the carrier and provided with a first surface and a second surface opposite to each other, wherein the first surface is in direct contact with the patterned circuit layer, and the second surface is aligned with a lower surface of the carrier.

Claim 2 (Canceled): “Canceled” 

Claim 3 (Currently amended): The circuit board structure according to claim 1, wherein a material of the insulating substrate comprises epoxy glass cloth laminate, epoxy resin, prepreg or ceramics.

Claim 4 (Canceled): “Canceled” 

Claim 5 (Currently amended): The circuit board structure according to claim [[1, further comprising: a dielectric layer, disposed on the lower surface of the carrier, wherein the heat dissipation fin is disposed on the dielectric layer, and the dielectric layer is positioned3Customer No.: 31561 Application No.: 16/533,808Docket No.: 89293-US-PAbetween the carrier and the heat dissipation fin.

Claim 6 (Currently amended): The circuit board structure according to claim 1, further including: a dielectric layer, disposed on the patterned circuit layer, wherein the heat dissipation fin .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: With respesct to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “a heat sink, embedded in the carrier and provided with a first surface and a second surface opposite to each other, wherein the first surface is in direct contact with the patterned circuit layer, and the second surface is aligned with a lower surface of the carrier”, in conjunction with the remaining elements. 
Dependent claims 3, 5-10, 12-14, 16-18 and 20 are allowably by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh (U.S Publication 2013/0081787 A1) – Discloses a heat source connected to a heat absorption section and heat dissipation fins connected to a heat dissipation section of the one fluid channel, wherein heat is transferred from the absorption section to the heat dissipation section, but fails to disclose A circuit board structure suitable for carrying at least one heat source, comprising: a carrier; wherein the carrier is an insulating substrate, a patterned circuit layer, directly disposed on the carrier, wherein the patterned circuit layer is provided with at least one fluid channel therein, and an orthographic projection of the adhesive material on the carrier is substantially equal to an orthographic projection of the heat source on the carrier; and a heat dissipation fin, wherein an orthographic projection of the heat dissipation fin on the carrier is 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835